DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 24, it is unclear what the control unit is activating or deactivating. The applicant has deleted to word “fan”. For purposes of examination the examiner will consider both with and without the fan.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2008/0359944) in view of Vardi et al. (US 2019/0261576).
In re claim 22, Millar et al. disclose a light module comprising: one or more lights for projecting a light beam within a growing environment used for growing crops, and having set temperatures for growing the said crops ([0035] and [0091]), each light having a reflector portion through which the light beam is projected and a base portion attached to the reflector portion and including electric circuitry for producing electric current at desired voltage and intensity, wherein the reflector portion exhibits low to no heat during operation and the base portion exhibits heat during operation ([0062]); and an enclosure enclosing at least the base portion of the lights and being adapted to dissipate the heat generated by the base portion into the atmosphere away from the growing environment (Figure 4). Not disclosed is a vent further comprising a fan. 
However, with reference to [0040], Vardi et al. disclose a light module having an enclosure enclosing at least the base portion of the lights and having a vent, further comprising a fan for dissipating the heat generated by the base portion into the atmosphere via the vent away from the growing environment. The advantage of this is to maintain an optimum temperature for the growing environment. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light module of Millar et al. with the vent and fan as disclosed by Vardi et al. in order to maintain an optimum temperature for the growing environment.
In re claim 23, with reference to [0002], Millar et al. discloses the lights are LEDs.
In re claim 24 as best understood, Vardi et al. further disclose a control unit configured to receive a user input and customize a light spectrum of one or more of the lights in response to user input and to activate or deactivate. However, if the Applicant intended to claim that the control unit could activate or deactivate the fan, the Examiner contends that such a feature would be old and well-known that a control unit may have the capability to turn a system on and off. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had a control unit with the capability of activating and deactivating any components of the system, including the fan.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2008/0359944) in view of Vardi et al. (US 2019/0261576) as applied to claims 22-24 above, and further in view of Adams et al. (US 2020/0170193).
In re claim 25, Millar et al., as modified by Vadri et al., disclose the claimed invention as described above except for a heat insulating layer on a surface of the light module.
However, with reference to [0210] and figure 18, Adams et al. disclose a light module having a heat insulating layer on a surface to conduct heat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the light module of Millar et al., as modified by Vardi et al., with the heat insulating layer as taught by Adams et al. in order to remove heat.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millar et al. (US 2008/0359944) in view of Vardi et al. (US 2019/0261576) as applied to claims 22-24 above, and further in view of Sutherland et al. (US 2014/0318006).
In re claim 26, Millar et al., as modified by Vardi et a., disclose the claimed invention as described above including the light being adapted to project light into an enclosed growing environment [0003]. However not specifically disclosed is an enclosed environment having cut outs. However, with reference to the figures, Sutherland et al. disclose an enclosed growing environment comprising cutouts for receiving lights. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lights of Millar et al., as modified by Vardi et al., to be used in any suitable plant growing capacity including through cut outs on a closed growing environment.
Allowable Subject Matter
Claims 1-21 are allowed.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments that the base portion of Millar et al. does not exhibit heat, this argument is not persuasive. The lighting unit disclosed by Millar et al. comprises LEDs powered by electricity. Generation of heat be electric current as it passes through a conductor is an inevitable consequence. The reflector portions of the lights of Millar et al. are clearly disclosed as being low heat. However because the lights are powered by electricity the base portion of the lights will inherently exhibit heat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644